212 S.W.3d 168 (2007)
Susan Elaine CASELMAN, Appellant,
v.
Donald Wayne CASELMAN, Respondent.
No. WD 66727.
Missouri Court of Appeals, Western District.
January 23, 2007.
James A. Rahm, Carrollton, MO, for Appellant.
Danette Rardon, Chillicothe, MO; and Scot T. Othic, Marceline, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., PATRICIA A. BRECKENRIDGE, and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM.
Ms. Susan Elaine Caselman appeals the trial court's judgment awarding Mr. Donald Wayne Caselman certain property and the dependency tax exemption for their son.
*169 For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).